UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 97-31176
                           Summary Calendar


                           CAROL U. TRAHAN,

                                                Plaintiff-Appellant,


                                VERSUS


CITY NATIONAL BANK OF BATON ROUGE, PAUL R. NOWACKI, and KOREEN H.
                             WALKER,

                                                Defendants-Appellees.




          Appeal from the United States District Court
              for the Middle District of Louisiana
                           (96-CV-504-B-M2)


                            April 20, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Carol U. Trahan appeals the judgment of the district court

granting defendants City National Bank of Baton Rouge, Paul R.

Nowacki, and Koreen H. Walker summary judgment in this case under

the Age Discrimination in Employment Act (ADEA) case.     Finding no

error, we affirm.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       It is undisputed that Trahan can state a prima facie case of

age discrimination.     In support of their summary judgment motion,

the defendants offered as a legitimate non-discriminatory reason

for Trahan’s discharge that she was insubordinate.         Because Trahan

failed to provide sufficient summary judgment evidence to show that

her age was a determinative factor in the decision to fire her, her

claim must fail.     See Rhodes v. Guiberson Oil Tools, 75 F.3d 989,

993-94 (5th Cir. 1996)(en banc).         Although we may not agree that

Trahan’s conduct amounted to insubordination, Trahan nonetheless

failed to show that her age played any factor in the decision to

discharge her.

       Moreover, Trahan’s case against defendants Walker and Nowacki

must   also   be   dismissed   because   they   were   merely   supervisory

employees, not her employer.       See Stults v. Conoco, Inc., 76 F.3d
651, 655 (5th Cir. 1996) (holding that the ADEA provides no basis

for individual liability for supervisory employees).

       Accordingly, the judgment of the district court is AFFIRMED.




                                     2